 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANY, FAIRMONT LAMP WORKSandUNITED ELECTRICAL, RADIO &MACHINE WORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.Case No. R-3535.-Decided February 21, 1942Investigation and Certification of Representatives:stipulation for certificationupon consent election.Mr. Henry Shore,for the Board.Mr. William R. Miller,of Pittsburgh, Pa., for the Company.Mr. William N. Chambers,of Pittsburgh, Pa., for the Union.Mr. Louis Cokin,of counsel to the Board.IDECISIONANDCERTIFICATION OF 'REPRESENTATIVESSTATEMENT OF THE CASEOn October 18 and 21, 1941, respectively, United Electrical, Radio& Machine Workers of America, affiliated with the C. I. 0., hereincalled the Union, filed with the Regional Director for the SixthRegion (Pittsburgh, Pennsylvania) a petition and an amended peti-tion alleging that a question affecting commerce had arisen concern-ing the representation of employees at the Fairmont Lamp WorksofWestinghouse Electric & Manufacturing Company, engaged in themanufacture, sale, and distribution of electrical machinery and equip-ment at Fairmont, West Virginia, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On January 27, 1942, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On January 28, 1942, theCompany, the Union, and an Attorney for the Board entered intoa "STIPULATION FOR CERTIFICATION UPON CONSENT ELECTION."39 N. L R. B., No. 21.102 WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY103Pursuant to the stipulation, an election by secret ballot was con-ducted on February 3, 1942, under the direction and supervision ofthe Regional Director; among all production and maintenance em-ployees and those workers associated with production and mainte-nance at the Fairmont Lamp Works of the Company, including plantpolicemen and shipping clerks, but excluding office, clerical, andsupervisory employees, to determine whether or not said employeesdesire to be represented by the Union.On February 5, 1942, theRegional Director issued and duly served upon the parties an Elec-tion Report on the ballot.No objections to the conduct of the ballotor the Election Report have been filed by any of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list_____________________________________ 475Total ballots cast___"______________________________________ 452Totalballots challenged____________________________________0Totalblank ballots_________________________________________3Totalvoid ballots__________________________________________1Totalvalid votes counted__________________________________448Votescast for United Electrical,Radio & Machine Workersof America,affiliatedwith the C.I.O______________________393Votes cast against United Electrical,Radio & Machine Work-ers of America,affiliated with the C.I.0___________________55Upon the basis of the stipulation, the Election Report, and the en-tire record in the case, the Board makes the following:FINDINGS OF FACT1.A question affecting commerce has arisen concerning the rep-resentation of employees at the Fairmont Lamp Works of Westing-house Electric & Manufacturing Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.2.All production and maintenance employees and those workersassociated with production and maintenance at the Fairmont LampWorks of the Company, including plant policemen and shippingclerks, but excluding office, clerical, and supervisory employees, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.3.United Electrical, Radio & Machine Workers of America, af-filiatedwith the C. I. 0., has been designated and selected by amajority of the employees in the above unit as their representativefor the purposes of collective bargaining and is the exclusive repre-sentative of all employees in said unit, within the meaning of Sec-tion 9 (a) of the Act. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National LaborRelations Act,IT IS HEREBY CERTIFIEDthat United Electrical, Radio & MachineWorkers of America, affiliated with the C. I. 0., has been designatedand selected by a majority of all production and maintenance em-ployees and those workers associated with production and main-tenance atthe Fairmont Lamp Works of Westinghouse Electric &Manufacturing Company, including plant policemen and shippingclerks, but excluding office, clerical, and supervisory employees, astheir representative for the purposes of collective bargaining, andthat, pursuant to Section '9 (a) of the Act, United Electrical, Radio& Machine Workers of America, affiliated with the C. I. 0., is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.